Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1 and 3-21 are pending in the application.
In the response filed 24 September 2021, claim 2 was cancelled, claims 1, 4, and 12 were amended, and claim 21 was newly added.  These amendments have been entered.

Drawings
The drawings were received on 24 September 2021.  These drawings are acceptable.

Double Patenting
The nonstatutory double patenting rejection set forth in the Previous Office Action mailed 26 March 2021 has been negated by the filing of a Terminal Disclaim (filed and approved 24 September 2021).

Election/Restrictions
Independent claims 1, 4, and 12 allowable. The restriction requirement among Species A, B, and C , as set forth in the Office action mailed on 15 December 2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 15 December 2020 is withdrawn.  Claims 3, 7-9, and 15-17, directed to Species B and/or C are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.

Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1 and 3-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments filed 24 September 2021 regarding independent claims 1, 4, and 12 are persuasive.  Accordingly, independent claims 1, 4, and 12 are allowable for at least these reasons.  The remaining dependent claims are allowable at least due to their dependency from one of independent claims 1, 4, and 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MCMAHON whose telephone number is (571)270-3067. The examiner can normally be reached Mon-Fri 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571) 270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW R MCMAHON/Primary Examiner, Art Unit 3678